Me. Chief Justice Simpson.
I concur in this opinion of the majority, except so far as it requires the trustees to give bond *246before they can receive the estate in contest. If the trustees had been appointed by a foreign court, then the principle relied upon would apply, as the foreign appointment would give the trustees no rights here; but I know of no general principle or authoritative case which would warrant the court to apply this to trustees acting under a trust-deed executed between the parties in which no bond is required, unless a case is made in behalf of the cestui que trust showing danger to his interests, upon which the court might act.
Judgment modified.